Nichols, Chief Justice.
Dean was convicted of murder and sentenced to life imprisonment. The state has filed an affidavit of his jailer establishing that he escaped from confinement in the Bibb County Jail four days before the filing of his notice of *809appeal and has not been recaptured. This information as to his status as a fugitive is uncontroverted. The state has moved to dismiss his appeal. The motion to dismiss the appeal is granted. Gravitt v. State, 221 Ga. 812 (147 SE2d 447) (1966); Binns v. State, 229 Ga. 120 (189 SE2d 393) (1972); Griffin v. State, 239 Ga. 795 (239 SE2d 16) (1977).
Decided January 4, 1979.
Markwalter, Cook & Shaffer, C. R. Cook, R. R. Markwalter, for appellant.
Arthur K. Bolton, Attorney General, W. Davis Hewitt, W. Donald Thompson, District Attorney, Willis Sparks, III, Assistant District Attorney, for appellee.

Appeal dismissed.


All the Justices concur.